           Case 1:20-cv-00973-NONE-EPG Document 9 Filed 11/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   NAHRAIN AL PATO, et al.,                           CASE NO. 1:20-CV-973-NONE-EPG

11                                Plaintiffs,           STIPULATION AND ORDER FOR SECOND
                                                        EXTENSION OF TIME
12                         v.

13   WILLIAM BARR, et al.,

14                               Defendants.

15

16          The United States respectfully requests a second 30-day extension of time in which to respond to

17 the Complaint, and counsel for plaintiffs does not oppose. The parties therefore stipulate that the new

18 date for the defendants to file an answer or other dispositive pleading is November 30, 2020.

19                                                          Respectfully submitted,

20

21    Dated: October 29, 2020                               MCGREGOR W. SCOTT
                                                            United States Attorney
22

23                                                   By: /s/ AUDREY B. HEMESATH
                                                         AUDREY B. HEMESATH
24                                                       Assistant United States Attorney

25

26                                                          /s/ CURTIS MORRISON
                                                            CURTIS MORRISON
27                                                          Counsel for Plaintiffs
28
                                                        1


30
          Case 1:20-cv-00973-NONE-EPG Document 9 Filed 11/02/20 Page 2 of 2

 1                                                 ORDER

 2                 Pursuant to the parties’ stipulation (ECF No. 8), it is HEREBY ORDERED that
 3 Defendants shall file an answer or other dispositive pleading no later than November 30, 2020.

 4

 5 IT IS SO ORDERED.

 6
        Dated:    November 2, 2020                          /s/
 7                                                   UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       2


30
